Citation Nr: 0906682	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-10 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.

2.  Entitlement to service connection for peripheral vascular 
disease (PVD).

3.  Entitlement to a rating in excess of 10 percent for 
service-connected bilateral hearing loss.

4.  Entitlement to a rating in excess of 10 percent for 
service-connected bilateral otitis media, status-post 
tympanoplasty of the left ear.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May 2003, 
and January 2008, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.

In July 2008, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  After the Board subsequently took jurisdiction over 
additional issues, the Veteran was afforded the opportunity 
for a another hearing, which was scheduled to be held in 
January 2009.  At that time, the Veteran elected not to 
proceed with his hearing.  He is therefore considered to have 
withdrawn his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2008).  Accordingly, the Board will proceed 
without further delay.  

In January 2007, the Veteran submitted a claim for service 
connection for "bilateral ear infections" (this implicitly 
asserts a disability that is distinct from his currently 
service-connected bilateral otitis media).  In January 2008, 
he filed a claim for service connection for a psychiatric 
condition secondary to service-connected hearing loss.  These 
claims have not been adjudicated by the agency of original 
jurisdiction, and are referred to the RO for appropriate 
action.  




FINDINGS OF FACT

1.  The veteran does not have osteoarthritis, or peripheral 
vascular disease, that were present in service or are 
otherwise related to such service.  

2.  The Veteran has no more than level IV hearing in his 
right ear, and no more than level III hearing in his right 
ear.     

3.  The 10 percent rating currently in effect is the maximum 
schedular rating for bilateral otitis media; factors 
warranting an extraschedular rating are not shown. 


CONCLUSIONS OF LAW

1.  The veteran does not have osteoarthritis, or peripheral 
vascular disease, as the result of disease or injury that was 
incurred during his active military service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).  

2.  The criteria for a disability rating in excess of 10 
percent for service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2008).  

3.  The criteria for a disability rating in excess of 10 
percent for service-connected bilateral otitis media, status-
post tympanoplasty of the left ear, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.7, 4.87, Diagnostic Code 6200 (2008).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that for all claims, subsequent to 
the most recent supplemental statement of the case, dated in 
February 2008, the Veteran has submitted evidence, and that 
this evidence is accompanied by a waiver of RO review.  See 
38 C.F.R. § 20.1304 (2008). 

I.  Service Connection  

The Veteran asserts that he is entitled to service connection 
for osteoarthritis, and peripheral vascular disease (PVD).  

In March 2007, the Veteran filed a claim for service 
connection for osteoarthritis and PVD.  In January 2008, the 
RO denied the claims.  In his substantive appeal, dated in 
July 2008, the Veteran stated that he suffered from 
osteoarthritis of the knee and lower extremities.  The 
Veteran is currently service connected for traumatic 
arthritis of the right knee.  Therefore, this issue is 
construed as a claim for osteoarthritis of joints other than 
the right knee.  See 38 C.F.R. § 4.14 (2008).   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

The Veteran's service treatment records are silent for any 
findings, complaints, symptoms, or diagnoses attributable to 
PVD.  There are no findings or diagnoses of arthritis.  The 
November 1963 separation examination shows that the Veteran's 
upper and lower extremities, feet, spine, and his vascular 
system, were clinically evaluated as normal.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1966 and 2008.   This 
evidence shows that the earliest medical report of a vascular 
problem is found in a VA report, dated in September 1996, at 
which time an evaluation revealed non-palpable pulses in his 
feet.  There is no indication that the veteran had received 
prior treatment for this condition.  The earliest evidence of 
arthritis of any joint (and corroborated by an X-ray, see 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008)), is found in 
March 1996 VA reports, which note osteoarthritic changes of 
the right shoulder.  Subsequently dated VA reports note 
degenerative changes of the left shoulder, and right foot.  A 
VA joints examination report, dated in April 2001, contains 
impressions that included bilateral leg claudication that was 
consistent with PVD.  The examiner stated, "This goes along 
with his hypertension and hypercholesterolemia" (service 
connection is not currently in effect for either of these 
conditions).  

Reports from the Social Security Administration (SSA) state 
that in November 1997, the Veteran was determined to be 
disabled as of December 1993, with diagnoses of 
osteoarthritis, and PVD.  

The Board finds that the claims must be denied.  The Veteran 
was not treated for either of the claimed conditions during 
service, nor were either of the claimed conditions noted upon 
separation from service.  The earliest post-service medical 
evidence of  either of the claimed conditions is dated in 
1996.  This evidence therefore comes about 33 years after 
separation from service. This lengthy period without 
treatment is evidence there has not been a continuity of 
symptomatology and weighs heavily against the claims.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding 
that "negative evidence" could be considered in weighing 
the evidence).  In addition, there is no competent evidence 
showing that the veteran has osteoarthritis, or PVD, that is 
related to his service.  Finally, there is no medical 
evidence to show that arthritis was manifest to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claims, and 
that the claims must be denied.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that 
osteoarthritis, and peripheral vascular disease, were caused 
by service that ended in 1963.  In this case, when the 
Veteran's service treatment records (which do not show 
treatment for either of the claimed conditions), and his 
post-service medical records are considered (which do not 
show that the Veteran had either of the claimed conditions 
prior to 1996, at the earliest, and which do not contain 
competent evidence of a nexus between either of the claimed 
conditions and the Veteran's service), the Board finds that 
the medical evidence outweighs the Veteran's contentions that 
he has the claimed conditions that are related to his 
service.  

Simply stated, the Board finds that the service and post-
service medical record outweighs the Veteran's statements, 
which have been found to be of very limited probative value.  


II.  Increased ratings

The Veteran asserts that increased ratings are warranted for 
his bilateral hearing loss, and bilateral otitis media.  He 
argues, in part, that audiological test results do not 
adequately represent the impact on his hearing loss on a day-
to-day basis, such as when he is in crowded rooms.  

On December 31, 2001, he filed his claims for increased 
ratings.  At that time, his hearing loss, and his otitis 
media, were both separately evaluated as noncompensable (0 
percent disabling).  

In May 2003, the RO denied the increased rating claim for 
otitis media, and granted the increased rating claim for 
hearing loss, to the extent that it assigned a 10 percent 
evaluation, with an effective date of December 31, 2001.  The 
Veteran appealed.  In March 2006, granted the increased 
rating claim for otitis media, to the extent that it assigned 
a 10 percent evaluation, with an effective date of December 
31, 2001. Since this increase did not constitute a full 
grants of the benefits sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The Board notes that the medical evidence, dated between 
December 2000 and December 30, 2001, see 38 C.F.R. 
§ 3.400(o)(2) (2008), does not include any audiometic 
results, or evidence of treatment for otitis media, such that 
the criteria for a compensable rating under 38 C.F.R. 
§§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 or 6200, are shown 
to have been met.  Therefore, this time period will not be 
further discussed.    

The Board further notes that the claims files include records 
from the Social Security Administration which show that the 
Veteran was determined to be disabled as of December 1993.  
However, these records are not dated within the appeal 
period, nor do they otherwise relate to the increased rating 
claims on appeal, and they will not be further discussed.  

A.  Hearing Loss

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, 
based upon the audiological evaluations, neither 38 C.F.R. § 
4.86(a) nor (b) is applicable in this appeal.

The assignment of disability ratings for hearing impairment 
are arrived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In connection with his claim for bilateral hearing loss, the 
Veteran was afforded VA or QTC audiological examinations in 
September 2002, April 2004, July 2006, and August 2008.  

The September 2002 VA report contains audiometric findings 
that revealed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
60
70
85
LEFT
N/A
50
60
50
80

These results show an average decibel loss of 65 in the right 
ear and 60 in the left ear.  Speech recognition ability was 
80 in the right ear and 88 in the left ear.  The report notes 
a mild to severe/profound conductive hearing loss in the 
right ear, and mild to severe mixed hearing loss 250-8,000 
Hertz in the left ear, with speech recognition testing 
indicating mild impairment.  

The April 2004 VA report contains audiometric findings that 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
45
45
70
LEFT
N/A
50
60
60
80

These results show an average decibel loss of 51 in the right 
ear and 64 in the left ear.  Speech recognition ability was 
92 percent in the right ear and 96 percent in the left ear.  
The report notes moderate hearing loss in the right ear, and 
moderately severe hearing loss in the left ear.  

The July 2006 QTC report contains audiometric findings that 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
40
55
75
LEFT
N/A
45
50
55
70

These results show an average decibel loss of 32 in the right 
ear and 59 in the left ear.  Speech recognition ability was 
88 percent, bilaterally.  

The August 2008 report contains audiometric findings that 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
55
70
85
LEFT
N/A
55
70
65
85

These results show an average decibel loss of 65 in the right 
ear and 69 in the left ear.  Speech recognition ability was 
100 percent, bilaterally.  The report notes moderate hearing 
loss in the right ear, and moderately severe hearing loss in 
the left ear.  A comment at the bottom of the report states, 
"Not adequate for rating purposes" (in this regard, the 
Board notes that these test results do not affect the Board's 
decision, as neither these test results, nor the other test 
results, show that the Veteran is not shown to have met the 
criteria for a rating in excess of 10 percent).  

In this case, applying the results of all the audiological 
examinations to Table VI yielded a Roman numeral value of IV 
for the right ear and III for the left ear for the September 
2002 examination results, a Roman numeral value of I for the 
right ear and II for the left ear for the April 2004 
examination results, and a Roman numeral value of II for the 
right ear and III for the left ear for the July 2006 
examination results, and a Roman numeral value of II for the 
right ear and II for the left ear for the August 2008 
examination results.  

The Board notes that an audiometric evaluations from private 
audiologists, dated in July 2003 and May 2006, are of record.  
However, the Board is precluded from applying these graphic 
results to the criteria in order to determine the severity of 
the veteran's hearing loss disability.  See 38 C.F.R. § 4.85; 
Kelly v. Brown, 7 Vet. App. 471 (1995).  

The Board finds that an evaluation in excess of 10 percent 
for bilateral hearing loss is not warranted. The 
aforementioned test results all show that the Veteran's 
hearing in the right ear is consistent with no more than 
level IV hearing, and that the hearing in the veteran's left 
ear is consistent with no more than level III hearing.  See 
38 C.F.R. § 4.85.  As such, a rating in excess of 10 percent 
is not warranted.  Id., Tables VI and VII. Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and the claim must be denied.  

Although the examinations do show that the Veteran clearly 
has hearing loss, the audiometric test results do not support 
entitlement to an increased evaluation for bilateral hearing 
impairment.  The Board has reviewed all the medical records 
in the claims files and found that there is no evidence 
related to hearing loss that supports a higher rating.  

The Veteran's contentions presented on appeal have been 
accorded due consideration; however, the Board concludes that 
the recent medical findings discussed above are more 
probative of the current level of disability. 

Additionally, an exceptional pattern of hearing impairment 
has not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Otitis Media

Otitis media is rated under 38 C.F.R. § 4.87, Diagnostic Code 
6200, as chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) during suppuration or with 
aural polyps.  

The Veteran's current 10 percent rating represents the 
maximum possible schedular evaluation for this disability.  
Therefore, a higher schedular rating is not warranted under 
this section.  

However, Diagnostic Code 6200 also provides that hearing 
impairment and complications such as labyrinthitis, tinnitus, 
facial nerve paralysis, or bone loss of skull, may be rated 
separately.  38 C.F.R. § 4.87, Diagnostic Code 6200.  The 
Veteran is already separately service connected for bilateral 
hearing loss, and tinnitus.  Thus, the issue before the Board 
is whether the Veteran is entitled to a separate rating for 
labyrinthitis, facial nerve paralysis, or bone loss of skull.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14); Fanning v. Brown, 
4 Vet. App. 225 (1993) (when symptomatology of a veteran's 
disability is not duplicative, or overlapping with the 
symptomatology of additional residuals, evaluation of the 
veteran's disability under multiple codes is permitted).  

After a careful review of the claims files, the Board finds 
that the Veteran is not entitled to a separate rating for 
labyrinthitis, facial nerve paralysis, or bone loss of skull.  
The record contains VA and private treatment reports for his 
ear disabilities, and several VA examinations of the ears.  
These records show some complaints of vertigo, ear itching, 
pain, and/or infection.  Examinations of Veteran's inner ears 
occasionally showed evidence of drainage/infection, but 
overall they have been consistently reported as normal, 
without evidence of current infection, and/or only productive 
of minimal findings.  See e.g., September 2002, April 2004, 
and July 2006 VA examination reports; VA progress notes, 
dated in December 2002, December 2003, October and November 
of 2006; August 2008.  This evidence does not show that the 
Veteran has been diagnosed with labyrinthitis, facial nerve 
paralysis, or bone loss of skull.  In this regard, VA 
progress reports, dated in October 2006, contain notations of 
cerebral artery stenosis/occlusion "resulting in dizziness" 
(service connection is not currently in effect for cerebral 
artery stenosis).  Therefore, a separate rating is not 
warranted.  

The Board has considered other diagnostic codes addressing 
the ears in relation to the Veteran's claim for increase.  
The remaining Diagnostic Codes that allow a higher rating are 
for chronic nonsuppurative otitis media with effusion 
(Diagnostic Code 6201), otosclerosis (Diagnostic Code 6202), 
peripheral vestibular disorders (Diagnostic Code 6204), 
Meniere's syndrome (Diagnostic Code 6205), loss of the 
auricle (Diagnostic Code 6207), and malignant and benign 
neoplasms of the ear (Diagnostic Codes 6208-6209).  The 
record does not show the existence of any of these 
conditions.  In this regard, the Veteran's representative has 
argued that a higher evaluation is warranted under DC 6201.  
However, as previously discussed, examinations of Veteran's 
inner ears occasionally showed evidence of 
drainage/infection, but overall they primarily show that they 
were reported as normal, and/or only productive of minimal 
findings.  Thus a higher evaluation under any of these 
diagnostic codes is not appropriate.  

As stated above, the Veteran is already separately service-
connected for bilateral hearing loss, and tinnitus, and the 
record contains no evidence of any other complications from 
otitis media.  As such, no additional rating is warranted on 
that basis.  Therefore, the Board finds that he is not 
entitled to an increased evaluation for his otitis media.  
Since the preponderance of the evidence is against his claim, 
the benefit of the doubt doctrine is inapplicable and his 
claim must be denied.  38 C.F.R. § 4.3.  

The Veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.    

Under 38 C.F.R. § 3.321(b)(1), the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from considering whether the case 
should be referred to the Director of VA's Compensation and 
Pension Service.  Thus, the Board has reviewed the entirety 
of the disability picture, but finds that it is not so 
exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  A disability 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  
Here, neither frequent hospitalization nor marked 
interference with employment due to the Veteran's service-
connected otitis media, or bilateral hearing loss, is 
demonstrated, nor is there any other evidence that these 
conditions involve such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Given the foregoing, the Board finds no basis 
to refer this case for consideration of an extraschedular 
rating.  

For the reasons stated above, the preponderance of the 
evidence is against a rating higher than 10 percent for the 
Veteran's otitis media.  Thus, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Conclusion

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The Board does not 
find evidence that the Veteran's hearing loss, or otitis 
media, should be increased for any separate periods based on 
the facts found during the whole appeal period.  The evidence 
of record in connection with these claims supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.


III.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA). A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.

In August 2002, and April 2006, the RO sent the Veteran 
notice letters (hereinafter "VCAA notification letters") that 
informed him of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain. The August 2002 VCAA notification letter 
was sent before the initial AOJ decision in this matter.  

Neither of the VCAA notices discussed the criteria for 
increased ratings, thus, the VCAA duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
VA has obtained all relevant evidence, and the appellant 
and/or those acting on his behalf, have demonstrated actual 
knowledge of what was necessary to substantiate the claims, 
as well as actual knowledge of the right to submit additional 
evidence and of the availability of additional process.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores, 22 Vet. App. at 46; see also VA Form 9, received in 
March 2004; transcript, July 2008 hearing.  As both actual 
knowledge of the veteran's procedural rights, and the 
evidence necessary to substantiate the claims, have been 
demonstrated and he, or those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claims, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  Furthermore, as discussed 
below, it appears that VA has obtained all relevant evidence, 
and in April 2007, the veteran indicated that he had no 
additional evidence to submit.  Id.  Finally, and in any 
event, in July 2008, at the time of his hearing, and in 
January 2009, written waivers were received as to Vazquez- 
Flores. See Janssen v. Principi, 15 Vet. App. 370 (2001) (per 
curiam).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The Veteran was afforded sufficient 
notice in March 2006, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the Veteran's claims files.  The RO has obtained the 
Veteran's available service treatment records, as well as VA 
and non-VA medical records, and records from the Social 
Security Administration.  

The Veteran has not been afforded examinations, and 
etiological opinions have not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the Veteran's service treatment records do not 
show treatment for either of the claimed conditions, nor were 
either of the claimed conditions noted upon separation from 
service.  There is no record of treatment for either of the 
claimed conditions dated prior to 1996, at the earliest.  
There is no competent and probative evidence of a nexus 
between either of the claimed conditions and the Veteran's 
service.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).   

The Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for osteoarthritis, and peripheral 
vascular disease, is denied.  

A rating in excess of 10 percent for service-connected 
bilateral hearing loss is denied.

A rating in excess of 10 percent for service-connected 
bilateral otitis media, status-post tympanoplasty of the left 
ear, is denied.


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


